
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4402
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To require the Secretary of the Interior
		  and the Secretary of Agriculture to more efficiently develop domestic sources
		  of the minerals and mineral materials of strategic and critical importance to
		  United States economic and national security and manufacturing competitiveness.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Strategic and Critical
			 Minerals Production Act of 2012.
		2.FindingsCongress finds the following:
			(1)The
			 industrialization of China and India has driven demand for nonfuel mineral
			 commodities, sparking a period of resource nationalism exemplified by China’s
			 reduction in exports of rare-earth elements necessary for telecommunications,
			 military technologies, healthcare technologies, and conventional and renewable
			 energy technologies.
			(2)The availability
			 of minerals and mineral materials are essential for economic growth, national
			 security, technological innovation, and the manufacturing and agricultural
			 supply chain.
			(3)The exploration,
			 production, processing, use, and recycling of minerals contribute significantly
			 to the economic well-being, security and general welfare of the Nation.
			(4)The United States
			 has vast mineral resources, but is becoming increasingly dependent upon foreign
			 sources of these mineral materials, as demonstrated by the following:
				(A)Twenty-five years
			 ago the United States was dependent on foreign sources for 30 nonfuel mineral
			 materials, 6 of which the United States imported 100 percent of the Nation’s
			 requirements, and for another 16 commodities the United States imported more
			 than 60 percent of the Nation’s needs.
				(B)By 2011 the United
			 States import dependence for nonfuel mineral materials had more than doubled
			 from 30 to 67 commodities, 19 of which the United States imported 100 percent
			 of the Nation’s requirements, and for another 24 commodities, imported more
			 than 50 percent of the Nation’s needs.
				(C)The United States
			 share of world wide mineral exploration dollars was 8 percent in 2011, down
			 from 19 percent in the early 1990s.
				(D)In the 2012 Ranking of Countries for Mining
			 Investment, out of 25 major mining countries, the United States ranked last
			 with Papua New Guinea in permitting delays, and towards the bottom regarding
			 government take and social issues affecting mining.
				3.DefinitionsIn this Act:
			(1)Strategic and
			 critical mineralsThe term strategic and critical
			 minerals means minerals that are necessary—
				(A)for national
			 defense and national security requirements;
				(B)for the Nation’s
			 energy infrastructure, including pipelines, refining capacity, electrical power
			 generation and transmission, and renewable energy production;
				(C)to support
			 domestic manufacturing, agriculture, housing, telecommunications, healthcare,
			 and transportation infrastructure; and
				(D)for the Nation’s
			 economic security and balance of trade.
				(2)AgencyThe
			 term agency means any agency, department, or other unit of
			 Federal, State, local, or tribal government, or Alaska Native
			 Corporation.
			(3)mineral
			 exploration or mine permitThe term mineral exploration or mine
			 permit includes plans of operation issued by the Bureau of Land
			 Management and the Forest Service pursuant to 43 CFR 3809 and 36 CFR 228A
			 respectively.
			IDevelopment of
			 Domestic Sources of Strategic and Critical Minerals
			101.Improving
			 development of strategic and critical mineralsDomestic mines that will provide strategic
			 and critical minerals shall be considered an infrastructure
			 project as described in Presidential Order Improving Performance
			 of Federal Permitting and Review of Infrastructure Projects dated March
			 22, 2012.
			102.Responsibilities
			 of the lead agency
				(a)In
			 generalThe lead agency with responsibility for issuing a mineral
			 exploration or mine permit shall appoint a project lead who shall coordinate
			 and consult with other agencies, cooperating agencies, project proponents and
			 contractors to ensure that agencies minimize delays, set and adhere to
			 timelines and schedules for completion of reviews, set clear permitting goals
			 and track progress against those goals.
				(b)The lead agency with responsibility for
			 issuing a mineral exploration or mine permit shall determine any such action
			 would not constitute a major Federal action significantly affecting the quality
			 of the human environment within the meaning of the National Environmental
			 Policy Act of 1969 if the procedural and substantive safeguards of the lead
			 agency’s permitting process alone, any applicable State permitting process
			 alone, or a combination of the two processes together provide an adequate
			 mechanism to ensure that environmental factors are taken into account.
				(c)The lead agency
			 with responsibility for issuing a mineral exploration or mine permit shall
			 enhance government coordination on permitting and review by avoiding
			 duplicative reviews, minimizing paperwork and engaging other agencies and
			 stakeholders early in the process. The lead agency shall consider the following
			 best practices:
					(1)Deferring to and
			 relying upon baseline data, analysis and reviews preformed by State agencies
			 with jurisdiction over the proposed project.
					(2)Conducting reviews
			 concurrently rather than sequentially to the extent practicable and when such
			 concurrent review will expedite rather than delay a decision.
					(d)At the request of
			 a project proponent, the project lead of the agency with responsibility for
			 issuing a mineral exploration or mine permit shall enter into an agreement with
			 the project proponent and other cooperating agencies that sets time limits for
			 each part of the permit review process including the following:
					(1)The decision on whether to prepare a
			 document required under the National Environmental Policy Act of 1969.
					(2)A determination of the scope of any
			 document required under the National Environmental Policy Act of 1969.
					(3)The scope of and
			 schedule for the baseline studies required to prepare a document required under
			 the National Environmental Policy Act of 1969.
					(4)Preparation of any draft document required
			 under the National Environmental Policy Act of 1969.
					(5)Preparation of a final document required
			 under the National Environmental Policy Act of 1969.
					(6)Consultations
			 required under applicable laws.
					(7)Submission and
			 review of any comments required under applicable law.
					(8)Publication of any
			 public notices required under applicable law.
					(9)A
			 final or any interim decisions.
					(e)In no case should
			 the total review process described in subsection (d) exceed 30 months unless
			 agreed to by the signatories of the agreement.
				(f)The lead agency is not required to address
			 agency or public comments that were not submitted during the public comment
			 periods provided by the lead agency or otherwise required by law.
				(g)The lead agency will determine the amount
			 of financial assurance for reclamation of a mineral exploration or mining site,
			 which must cover the estimated cost if the lead agency were to contract with a
			 third party to reclaim the operations according to the reclamation plan,
			 including construction and maintenance costs for any treatment facilities
			 necessary to meet Federal, State or tribal environmental standards.
				(h)This section shall apply with respect to a
			 mineral exploration or mine permit for which an application was submitted
			 before the date of the enactment of this Act if the applicant for the permit
			 submits a written request to the lead agency for the permit. The lead agency
			 shall begin implementing this section with respect to such application within
			 30 days after receiving such written request.
				(i)With respect to strategic and critical
			 materials within a federally administered unit of the National Forest System,
			 the lead agency shall—
					(1)exempt all areas of identified mineral
			 resources in Land Use Designations, other than Non-Development Land Use
			 Designations, in existence as of the date of the enactment of this Act from the
			 procedures detailed at and all rules promulgated under part 294 of title 36,
			 Code for Federal Regulations;
					(2)apply such exemption to all additional
			 routes and areas that the lead agency finds necessary to facilitate the
			 construction, operation, maintenance, and restoration of the areas of
			 identified mineral resources described in paragraph (1); and
					(3)continue to apply such exemptions after
			 approval of the Minerals Plan of Operations for the unit of the National Forest
			 System.
					103.Conservation of
			 the resourceIn developing the
			 mineral exploration or mine permit, the priority of the lead agency shall be to
			 maximize the development of the mineral resource, while mitigating
			 environmental impacts, so that more of the mineral resource can be brought to
			 the market place.
			104.Federal
			 register process for mineral exploration and mining projects
				(a)Preparation of
			 Federal Notices for Mineral Exploration and Mine Development
			 ProjectsThe preparation of
			 Federal Register notices required by law associated with the issuance of a
			 mineral exploration or mine permit shall be delegated to the organization level
			 within the agency responsible for issuing the mineral exploration or mine
			 permit. All Federal Register notices regarding official document availability,
			 announcements of meetings, or notices of intent to undertake an action shall be
			 originated and transmitted to the Federal Register from the office where
			 documents are held, meetings are held, or the activity is initiated.
				(b)Departmental
			 Review of Federal Register Notices for Mineral Exploration and Mining
			 ProjectsAbsent any
			 extraordinary circumstance or except as otherwise required by any Act of
			 Congress, each Federal Register notice described in subsection (a) shall
			 undergo any required reviews within the Department of the Interior or the
			 Department of Agriculture and be published in its final form in the Federal
			 Register no later than 30 days after its initial preparation.
				IIJudicial review
			 of agency actions relating to Exploration and Mine Permits
			201.Definitions for
			 titleIn this title the term
			 covered civil action means a civil action containing a claim under
			 section
			 702 of title 5, United States Code, regarding agency action
			 affecting a mineral exploration or mine permit.
			202.Timely
			 filingsA covered civil action
			 is barred unless filed no later than the end of the 60-day period beginning on
			 the date of the final Federal agency action to which it relates.
			203.Expedition in
			 hearing and determining the actionThe court shall endeavor to hear and
			 determine any covered civil action as expeditiously as possible.
			204.Limitation on
			 prospective reliefIn a
			 covered civil action, the court shall not grant or approve any prospective
			 relief unless the court finds that such relief is narrowly drawn, extends no
			 further than necessary to correct the violation of a legal requirement, and is
			 the least intrusive means necessary to correct that violation.
			205.Limitation on
			 attorneys’ feesSections 504
			 of title 5, United States Code, and 2412 of title 28, United States Code
			 (together commonly called the Equal Access to Justice Act) do not apply to a
			 covered civil action, nor shall any party in such a covered civil action
			 receive payment from the Federal Government for their attorneys’ fees,
			 expenses, and other court costs.
			
	
		
			Passed the House of
			 Representatives July 12, 2012.
			Karen L. Haas,
			Clerk
		
	
